Mr. Presiding Justice Waterman delivered the opinion of the Court. We regard the controversy in this cause as determined by the case of Livingston v. Bank of Montreal, 50 Ill. App. 566. It is not necessary that the bill of interpleader should show an apparent title in either of the defendants, claimants, from the vexation and expense of suits by which the compláinant seeks relief. v The stakeholder who files the bill can not be presumed to know all the facts upon which various parties are claiming from him the same thing; therefore he is not required to set forth matters and things which show an apparent title in either. It is enough in this regard to show the danger he is in, his indifference as to each claimant, and that he is ready to pay to whomever is entitled; that he brings the money into court and asks that parties who have really no controversy with him but only with each other shall not vex him with costs and expense over a dispute in which he has no interest.! Pomeroy’s Eq. Juris., Secs. 1318, 1320, and Note 1. The decree of the Circuit Court is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Eeversed and remanded with directions.